DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. Applicant argues, on page 7 last paragraph, that Kim fails to disclose or fairly suggest in case that a barring of the access corresponding to the access category is alleviated, identifying whether the access corresponding to the access category was informed to a non-access stratum (NAS) layer as barred; and in case that the access corresponding to the access category was informed to the NAS layer as barred, informing, to the NAS layer, an alleviation of the barring of the access corresponding to the access category, as recited in amended Claim 1. The examiner respectfully disagrees. Kim [0178] teaches whether the access corresponding to the access category was informed to a non-access stratum (NAS) layer as barred  and Kim [0180] teaches an indication of alleviating of barring from the AS layer to the NAS layer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “receiving, by the AS layer, a barring check request of the access corresponding to the access category from the NAS layer”. There is no support in the original specification for this limitation. The original specification only support “receiving, by the AS layer, a service request of the access corresponding to the access category from the NAS layer”. 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20170041854 A1).

Regarding claim 1. Kim et al. teach A method, performed by a terminal (Abstract a network access blocking method performed by a user equipment), in a network in a wireless communication system ([0002] barring access for congestion control in a mobile communication system), the method comprising:
attempting an access to the network ([0154] when the UE1 100a and the UE2 100b perform the RRC connection request); 
performing an access barring check for an access category corresponding to the access ([0172] on the basis of the application category and ACDC barring information received from the network, the AS layer (e.g., RRC layer) of the UE 100 performs ACDC barring check and thus determines whether to allow or not allow the service request procedure); 
in case that the access is barred according to the access barring check ([0226] if it is barred as a result of performing ACB barring check on the basis of ACB barring information received from a network), starting a 
barring timer for the access cate gory corresponding to the access ([0226] the AS layer (i.e., RRC layer) of the UE drives a barring timer); 
in case that a barring of the access corresponding to the access category is 
alleviated ([0180] an indication indicating alleviation of the barred access to the cell is delivered to the NAS layer at the expiry of the barring timer which is running in the AS layer), identifying whether the access corresponding to the access category was 
informed to a non-access stratum (NAS) laver as barred ([0178] If it is barred as a result of the ACDC barring check as described above, the AS layer delivers an indication indicating that an access to a cell is barred to an NAS layer); and 
in case that the access corresponding to the access category was informed to the 
NAS laver as barred ([0178] If it is barred as a result of the ACDC barring check as described above, the AS layer delivers an indication indicating that an access to a cell is barred to an NAS layer), informing, to the NAS laver, an alleviation of the barring of the access corresponding to the access category ([0180] until an indication indicating alleviation of the barred access to the cell is delivered to the NAS layer at the expiry of the barring timer which is running in the AS layer).

Regarding claim 2, Kim et al. teach the method of claim 1, further comprising, in case that the barring timer is running, determining that the access corresponding to the access category is barred ([0157] while the T302 timer or a Tbarring timer is driving, the AS(RRC) layer considers that all the access to the corresponding cell is barred).

Regarding claim 3, Kim et al. teach the method of claim 1, wherein the access is attempted by an access stratum (AS) layer of the terminal  ([0158]  the access attempt means that the AS(RRC) layer of the UE transmits the RRC connection request message to the eNB/RNC).

Regarding claim 6, Kim et al. teach the method of claim 3, further comprising: 
receiving, by the AS layer, a barring check request of the access corresponding to the access category from the NAS layer ( [00172] performing the service request procedure of the NAS layer (transmission of the service request message or transmission of an extended service request message , 0177] An AS layer (i.e., RRC layer) of a UE 100 performs ACDC barring check and thus bars a request made by a first application); and 
in case that the access corresponding to the access category is barred, informing, by the AS layer, the access corresponding to the access category is barred to the NAS layer ([0178]  If it is barred as a result of the ACDC barring check as described above, the AS layer delivers an indication indicating that an access to a cell is barred to an  NAS layer).

Regarding claim 7, Kim et al. teach the method of claim 3, further comprising, based on the determination of whether the access corresponding to the access category is barred, determining, by the NAS layer, whether to initiate an attempt of the access corresponding to the access category ([0178] the AS layer delivers an indication indicating that an access to a cell is barred to an NAS layer. Then, the NAS layer stops a corresponding NAS service request procedure).

Regarding claim 8, Kim et al. teach a terminal in a wireless communication system, the terminal comprising: 
a transceiver 0070] The UE may comprise: a transceiver); and 
a processor coupled with the transceiver (([0070] a processor configured to control the transceiver ) and configured to
attempt an access to the network ([0154] when the UE1 100a and the UE2 100b perform the RRC connection request); 
perform an access barring check for an access category corresponding to the access ([0172] on the basis of the application category and ACDC barring information received from the network, the AS layer (e.g., RRC layer) of the UE 100 performs ACDC barring check and thus determines whether to allow or not allow the service request procedure); 
in case that the access is barred according to the access barring check ([0226] if it is barred as a result of performing ACB barring check on the basis of ACB barring information received from a network), start a 
barring timer for the access cate gory corresponding to the access ([0226] the AS layer (i.e., RRC layer) of the UE drives a barring timer); 
in case that a barring of the access corresponding to the access category is 
alleviated ([0180] an indication indicating alleviation of the barred access to the cell is delivered to the NAS layer at the expiry of the barring timer which is running in the AS layer), identify whether the access corresponding to the access category was 
informed to a non-access stratum (NAS) laver as barred ([0178] If it is barred as a result of the ACDC barring check as described above, the AS layer delivers an indication indicating that an access to a cell is barred to an NAS layer); and 
in case that the access corresponding to the access category was informed to the 
NAS laver as barred ([0178] If it is barred as a result of the ACDC barring check as described above, the AS layer delivers an indication indicating that an access to a cell is barred to an NAS layer), inform, to the NAS laver, an alleviation of the barring of the access corresponding to the access category ([0180] until an indication indicating alleviation of the barred access to the cell is delivered to the NAS layer at the expiry of the barring timer which is running in the AS layer).

Regarding claim 9, Kim et al. teach the terminal of claim 8, wherein the processor is further configured to, in case that the barring timer is running, determining that the access corresponding to the access category is barred ([0157] while the T302 timer or a Tbarring timer is driving, the AS(RRC) layer considers that all the access to the corresponding cell is barred).

Regarding claim 10, Kim et al. teach the terminal of claim 8, wherein the access is attempted by an access stratum (AS) layer of the terminal  ([0158]  the access attempt means that the AS(RRC) layer of the UE transmits the RRC connection request message to the eNB/RNC).



Regarding claim 13, Kim et al. teach the terminal of claim 10, , wherein the processor is further configured to:
receive, by the AS layer, a barring check request of the access corresponding to the access category from the NAS layer ( [00172] performing the service request procedure of the NAS layer (transmission of the service request message or transmission of an extended service request message , 0177] An AS layer (i.e., RRC layer) of a UE 100 performs ACDC barring check and thus bars a request made by a first application); and 
in case that the access corresponding to the access category is barred, inform, by the AS layer, the access corresponding to the access category is barred to the NAS layer ([0178]  If it is barred as a result of the ACDC barring check as described above, the AS layer delivers an indication indicating that an access to a cell is barred to an  NAS layer)..


Regarding claim 14, Kim et al. teach the terminal of claim 10, wherein the processor is further configured, wherein the processor is further configured, based on the determination of whether the access corresponding to the access category is barred, determining, by the NAS layer, whether to initiate an attempt of the access corresponding to the access category ([0178] the AS layer delivers an indication indicating that an access to a cell is barred to an NAS layer. Then, the NAS layer stops a corresponding NAS service request procedure).


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of SRINIVASAN (KR 20100057099 A).

Regarding claim 4, Kim et al. teach the method of claim 3, but do not teach
wherein the access is attempted in response to a request to switch the terminal from an inactive mode to a connected mode.
In a similar endeavor, SRINIVASAN teaches
wherein the access is an access triggered in response to a request of switching the terminal from an inactive mode to a connected mode (SRINIVASAN Page 8 lines 8-9 in response to switching from the idle mode to the active mode, an access request may be sent to the AP base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kim et al. by incorporating SRINIVASAN access request cause to arrive at the invention.
The motivation of doing so would have requested connection to the network. 

Regarding claim 11, Kim et al. teach the terminal of claim 10, but do not teach
wherein the access is attempted in response to a request to switch the terminal from an inactive mode to a connected mode.
In a similar endeavor, SRINIVASAN teaches
wherein the access is an access triggered in response to a request of switching the terminal from an inactive mode to a connected mode (SRINIVASAN Page 8 lines 8-9 in response to switching from the idle mode to the active mode, an access request may be sent to the AP base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kim et al. by incorporating SRINIVASAN access request cause to arrive at the invention.
The motivation of doing so would have requested connection to the network. 


Claim 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Tang (WO 2019161544 A1).

Regarding claim 5, Kim et al. teach the method of claim 3, but do not teach
wherein the access is an access triggered in response to a radio access network notification area update request of the terminal in an inactive mode.
In a similar endeavor, Tang teaches
wherein the access is an access triggered in response to a radio access network notification area update request of the terminal in an inactive mode (Tang page 9 respond to the periodic radio access network notification area RNA update process triggered by the terminal device, where the terminal device is in an inactive state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kim et al. by incorporating Tang to arrive at the invention.
The motivation of doing so would have reduced the signaling load of the air interface..

Regarding claim 12, Kim et al. teach the terminal of claim 10, but do not teach
wherein the access is an access triggered in response to a radio access network notification area update request of the terminal in an inactive mode.
In a similar endeavor, Tang teaches
wherein the access is an access triggered in response to a radio access network notification area update request of the terminal in an inactive mode (Tang page 9 respond to the periodic radio access network notification area RNA update process triggered by the terminal device, where the terminal device is in an inactive state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kim et al. by incorporating Tang to arrive at the invention.
The motivation of doing so would have reduced the signaling load of the air interface..



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/Examiner, Art Unit 2644